                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA


GAETAN PELLETIER,                )            3:17-CV-0642-MMD-CLB
                                 )
           Plaintiff,            )            MINUTES OF THE COURT
                                 )
      vs.                        )            March 3, 2020
                                 )
WILLIAM RODRIGUEZ, et al.,       )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN           REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Plaintiff’s motion to stay his motion to compel (ECF No. 125) is construed by the
court as a motion to withdraw his motion to compel and is GRANTED without prejudice.
The motion to compel (ECF No. 114) is hereby deemed WITHDRAWN. Plaintiff has leave
to refile a motion to compel if discovery disputes are not resolved during the meet and
confer process. Discovery closes on May 1, 2020 (ECF No. 99). Any discovery motions
shall be filed no later than May 11, 2020.

      IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                       By:             /s/
                                              Deputy Clerk
